Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to add a period to end of claim 6 as follows: 
	6. (Currently amended) The method as claimed in claim 5, wherein the one or more faults comprises transient faults and stuck-at faults of the peripheral device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amendments and arguments are persuasive and overcome previous 35 U.S.C. 102 rejections. Generally prior arts teach methods for monitoring peripheral devices via hardware counters. Claimed invention builds on the prior arts and outlines a specific method for monitoring peripheral device via hardware counters, see clm. 1. Other independent claims recite similarly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113